﻿My delegation joins our colleagues in congratulating you, Sir, on your unanimous election as President of the thirty-fifth session of the General Assembly. Your election is a tribute to your sterling personal qualities and an honour to your great country, whose role in the international community has been marked by vision, imagination and dynamism dedicated to the cause of peace in a difficult passage in the history of our time.
186.	In its wise choice of Mr. von Wechmar, the United Nations has come full circle. A distinguished citizen of an "enemy State" has been elected to guide the deliberations of the Organization at a time when our overriding need is to moderate conflicts and shape the contours of reality in conformity with our desire for peace.
187.	There is a trace of irony in this situation. For years my delegation has pleaded for the removal of all references to "enemy States" from the Charter of the United Nations. However noble the Charter is—and no one disputes this—it is not without its flaws, and this is surely one of the most glaring. Today we are doubly happy. In an indirect way we feel vindicated in our quest, and we are certain that our new President will reflect those qualities which have made his nation one of the strongest pillars of the house of peace which we are all trying to build.
188.	In this endeavour the outgoing President of the General Assembly, Mr. Salim, has made important contributions which we deeply acknowledge. To him we extend our sincere congratulations.
189.	We welcome the admission of Zimbabwe and St. Vincent and the Grenadines to the world Organization and look forward to their constructive contributions.
190.	In nature, nothing is more constant than the cycle of the seasons. In human affairs, the tides would seem to follow the same cyclical pattern. The brief springtime of detente is over and we face the bleak prospect of another freezing winter of a cold war far more terrifying in its implications for the future of mankind than any that has preceded it in the post-war world.
191.	My delegation speaks before this Assembly without discouragement but with considerable apprehension. We live today in a continuum in which not one but several cold wars intersect, creating a labyrinth from which we are seemingly unable to extricate ourselves. Harsh facts confront us today, yet the irony is that in a hall intended precisely to harmonize diverse interests the atmosphere of uncertainty envelopes all of us, like a thick fog in which we are unable to find our bearings.
192.	In the past year, several important questions have continued to be at the forefront of our most serious concerns. The first is the impasse on the issue of arms control, most notably in the limitation of nuclear weapons; in the failure to make progress on the mutual balanced reduction of forces; and in the additional complications on the question for the non-proliferation of nuclear weapons. The second is the marked lack of momentum in getting the Third United Nations Development Decade under way. And finally there is our inability to provide solutions to brush fires, with their dangerous potential for igniting wars of worldwide proportions.
193.	The history of man's efforts to disarm is a long and troubled one. The same history teaches us that when such efforts fail they inevitably lead to open and tragic conflict. But today's problem is of a different order. Never before have arms been developed in such quantity and with such destructive capability. Regardless of the ingenious and clever scenarios for surviving a nuclear holocaust, no one can dare to assert categorically that civilization itself would survive. No doubt our planet would still be here, but it would be there floating aimlessly in space like a dead star.
194.	Fear is a poor counsellor, but it is just as often a natural alarm system. If we fail to heed this fear, then we may be—if we are not already in the midst of it—on the verge of a new and vastly more dangerous arms race on a blind course to global annihilation.
195.	We are victim of our own folly. Man's genius, which has led him to attempt the conquest of space, is applied with equal fervour to self-immolation. The ever-increasing sophistication of high technology appears to dictate our policies rather than, as it should be, the other way around. Unless we can reverse this futile trend, we shall be creating our own doom. For this reason we look forward to the projected exchange of views between the superpowers with the prayerful hope that they can begin to chart new courses of action to avert the seemingly irresistible tide towards our common destruction.
196.	There is no direct correspondence between arms control and detente; each is supportive of the other. Detente does lead to the development of trust and helps to improve the climate for the peaceful solution of problems. We wish to emphasize, however, that faithful observance of the tacit rules of detente is the first and indispensable requirement for its success. On that basis we would favour the resurrection of the experiment of learning to live together in relative peace.
197.	Another requirement, equally indispensable, is that detente should apply on a universal scale. A detente which reduces tensions in one area of the world while creating or exploiting destabilization in other areas, particularly in weaker and more vulnerable countries in the third world, negates the very purposes of detente. Like peace, detente is indivisible.
198.	The eleventh special session of the General Assembly, devoted to economic development, ended on a less than hopeful note. We view the results with extreme regret, for this surely is a problem which affects all countries, large and small. What we need is a crash programme of cooperation on some of the most pressing problems of our time. The painful prospect which faces all of us is that, under the best of circumstances, the growth rate of all countries will decrease in the coming decade in varying degrees. Renewed recession is predictable, and inflation continues to resist solution.
199.	It requires little thought to remind us that the crushing burden will be borne mainly by the developing countries which, again in varying degrees, will have to cope with two of the great crises of our time, shortages in energy and food. As these crises grow, there remains the possibility that the debt explosion will reach unmanageable proportions, introducing instabilities which are bound to affect the developed countries as well. The spiral of uncertainty will turn relations between the developed and developing countries into mutually reinforcing difficulties; the problems of the South will become part and parcel of the problems of the North, just as today the problems of the North have become the problems of the South. The solutions to the problem, while admittedly not easy, are common tasks which require speedy implementation if we are to avert the dread possibility of disaster, not just for the South but also for the North.
200.	After seven years of arduous negotiations, with a significantly successful session at Geneva last summer, the Third United Nations Conference on the Law of the Sea is close to the completion of a universal convention establishing a new regime for the seas and their resources, based on the principle of the "common heritage of mankind" conceived by the United Nations. The Third Conference successfully hurdled the difficult issue of the exploitation of the seabed, and only a few more related issues remain to be discussed at the next session. We strongly hope that the new convention will be signed next year and thus usher in a new regime of international law. My delegation echoes the thought of secretary General Waldheim when he described the Third Conference as a "major achievement" which provides incontrovertible proof that, where the political will exists, issues of a potentially confrontational character can be resolved peacefully and amicably.
201.	The results of the 1980 session of the Special Committee on the Charter and on the Strengthening of the Role of the Organization, held at Manila in February this year, demonstrated a determination among Member States of the United Nations to achieve a better congruence between the United Nations system and the realities of the modern world. The Special Committee's work on the question of the peaceful settlement of disputes was particularly encouraging in its consideration of the draft Manila declaration on the peaceful settlement of international disputes. My delegation expresses the hope that an early agreement on the declaration will be reached, It is not an easy task to develop an equilibrium between continuity and change, and we must appreciate the importance of the Committee's efforts in carrying out its responsibilities. The Special Committee has reached a significant stage of its work and it deserves our encouragement and full support.
202.	I turn now to specific issues.
203.	On the question of Palestine, my delegation reiterates its support for the right of self-determination of the Palestinian peoples. In the case of Jerusalem, the unilateral act of annexation by Israel is unduly provocative and has rightly earned the censure of the Security Council by its resolution 478 (1980). In the long history of Arab Israeli conflict, the city of holy shrines has always been a bone of impassioned contention. The reasons are not far to seek. It is not a question of territorial aggrandizement; nor is it a narrow legal question. It is a question with heavy moral overtones just as important to more than half of mankind as they are to Israel. The city is encrusted with layer upon layer of sacred lore to which so many in nearly every corner of the world owe their deepest allegiance.
204.	If any city is international in character, it is certainly Jerusalem. My delegation supports, just as it has in the past, the internationalization of the city. We call upon Israel, recognizing its deep devotion to its own historical past, to recognize in other peoples the same measure of devotion to their own past, which continues to the living present. We call upon Israel to return to the processes of negotiation and heed the repeated injunctions of the Security Council.
205.	On Asia, my delegation wishes to express its deepest concern over the continued conflict in Afghanistan and in Kampuchea. Both arise from the same root cause: they constitute open and flagrant violations of the principle of non-interference and non-intervention in the internal affairs of other countries. In neither case can we condone this act of transgression against one of the most cherished principles of the Charter of the United Nations. Nor can we condone the violation of the right of peoples to determine for themselves the kind of government they want. In both cases, our expressed preference is for political solutions. No other course is acceptable. The longer the conflicts last, the greater the danger of involvement by other Powers, thus enlarging the threat to world peace and stability.
206.	In concert with our fellow members in ASEAN, we have consistently held the view that the elements of a political solution to the Kampuchean question are contained in General Assembly resolution 34/22 on the subject, namely, the withdrawal of Vietnamese armed forces and the establishment of a neutral and nonaligned Kampuchea.
207.	The urgent need for a political solution in Kampuchea is underlined by the act of aggression perpetrated by Viet Nam against Thailand on the very eve of the thirteenth ASEAN ministerial meeting at Kuala Lumpur on 25 and 26 June. By that single act Viet Nam betrayed the true extent of its ambitions and its total lack of respect for world opinion. We stand by our beleaguered colleague Thailand, and shall continue to give it our full political and moral support.
208.	The grave situation in Kampuchea should not be allowed to deteriorate further. For this reason, the Philippines and its ASEAN partners urge the Assembly to consider on an urgent basis the convening of an international conference on the problem of Kampuchea.
209.	Today, Viet Nam will once again make an effort to unseat the legitimate Government of Kampuchea from the United Nations and install in its place the alleged Government of Heng Samrin. But the Heng Samrin regime is not at Phnom Penh by divine right, nor is it there by political right. It sits in the Kampuchean capital by the grace of the weapons of its master and protector, without whom it is helpless and with whom it wields not an iota of power of its own. If we accept the Heng Samrin regime, then we reward the fruits of aggression. If we accept the Heng Samrin regime, then we legitimize and indeed invite interference in our own internal affairs. If we accept the Heng Samrin regime, then we tolerate the violation of the principle of self-determination.
210.	More than two thirds of the Members of the United Nations are seated here today because we claimed for ourselves the right of self-determination. We owe it more than lip service; we owe it our most profound respect. For it is this sacred principle which gave birth to us as nations and as independent peoples.
211.	Last year we rejected the credentials of the Heng Samrin regime. Let us do so again this year. I urge all those to whom the Charter is not a mere scrap of paper but the holy writ of our Organization to reject decisively the pretensions of the usurper of Phnom Penh. Nothing has happened since this time last year, when we rejected their credentials, to make their claim more valid than it is now. The resolution which this Assembly adopted last year to resolve this issue continues to be ignored. Until the parties concerned evince respect for the collective will of the community of nations, we have no choice but to continue to uphold the sovereignty and the sovereign rights of the legitimate regime, which have been violated by external force.
212.	Let there be no mistake about our motives. We hold no brief for any particular regime, personality, or ideology in this matter. We are one with those who stand back in revulsion at the horrors perpetrated by the Pol Pot regime. But we also believe that we have no right, under present international law, to prescribe what regime should preside over the affairs of the Kampuchean people. That is for them to decide for themselves, freely and without external interference. They have not had that opportunity, which is their right.
213.	Until they have had that opportunity, which is only possible if the United Nations resolution on Kampuchea is strictly implemented, we must stand fast on the principle which is vitally involved in this matter. That is the principle of the inviolability of the sovereignty of States, of their territorial integrity and their right of self-determination.
214.	My delegation wishes to close this brief statement with a tribute to the secretary General. The United Nations is our common creation; it is what we want it to be. But the presiding genius who keeps his finger continuously on the pulse of the world situation is the secretary General. It is he who perseveres in mediating between the need to keep the principles of the Charter inviolate and the elements of instability inherent in a changing world.
215.	Amidst the crosscurrents of the numerous conflicts which sorely beset the world, the secretary General remains above the battle. Yet it is his unseen hand that unselfishly guides us in defining problems and in this way assists in the search for solutions. He is a realist; he knows that there are no instant solutions. Yet he remains an idealist; he knows that the true foundation for peace is the development of a sense of human community.
216.	In the effort to reconcile those two elements, he has kept the United Nations together. Indeed, he has done more. Misunderstood and sometimes reviled by the press, the world Organization has gained in strength and effectiveness under Mr. Waldheim. No one can do more; no one can be expected to do more. In this lies his real achievement.
